--------------------------------------------------------------------------------


CONFORMED COPY


Exhibit 10.5


Dated 6th August 2005
















KERR-MCGEE OIL (U.K.) LIMITED












CENTRICA RESOURCES LIMITED



















--------------------------------------------------------------------------------


AGREEMENT FOR THE SALE AND
PURCHASE OF THE BREA FIELD ASSETS


 

--------------------------------------------------------------------------------


 


 
 
 
Letter head [freshfields.jpg]

 
 

--------------------------------------------------------------------------------

 



CONTENTS
 


 
CLAUSE
 
 
PAGE
 
1.
 
DEFINITIONS AND INTERPRETATION…………………………………..
 
1
 
2.
 
SALE AND PURCHASE……………………………………………………..
 
9
 
3.
 
CONSIDERATION……………………………………………………………
 
10
 
4.
 
COMPLETION………………..………………………………………………
 
10
 
5.
 
KERR-MCGEE WARRANTIES AND LIMITATIONS……………………..
 
11
 
6.
 
THE BUYER’S WARRANTIES……………………………………………..
 
14
 
7.
 
CONDUCT OF CLAIMS……………………………………………………..
 
14
 
8.
 
COMPLETION ADJUSTMENTS…………………………………………….
 
16
 
9.
 
INFORMATION, RECORDS AND ASSISTANCE POST
COMPLETION…………………………………………………………………
 
 
19
 
10.
 
TAXATION……………………………………………………………………
 
20
 
11.
 
TRANSITION PERIOD……………………………………………………….
 
20
 
12.
 
INDEMNITY…………………………………………………………………..
 
21
 
13.
 
INTEREST ON LATE PAYMENT…………………………………………...
 
25
 
14.
 
COSTS…………………………………………………………………………
 
25
 
15.
 
CONFIDENTIALITY…………………………………………………………
 
25
 
16.
 
ANNOUNCEMENTS…………………………………………………………
 
26
 
17.
 
MISCELLANEOUS……………………………………………………………
 
26
 
18.
 
ENTIRE AGREEMENT……………………………………………………….
 
27
 
19.
 
FURTHER ASSURANCE……………………………………………………..
 
28
 
20.
 
NOTICES……………………………………………………………………...
 
28
 
21.
 
GOVERNING LAW AND JURISDICTION………………………………….
 
29
 



SCHEDULE 1 KERR-MCGEE WARRANTIES…………………………………………..
 
31
 
SCHEDULE 2 THE BUYER WARRANIES…..…………………………………………..
 
34
 
SCHEDULE 3 LIMITATIONS ON LIABILITY………………………………………….
 
35
 
SCHEDULE 4 ASSET DOCUMENTS……………………………………………….……
 
40
 
SCHEDULE 5 COMPLETION ADJUSTMENTS…………………………………………
 
41
 
EXHIBIT 1 PROFORMA COMPLETION STATEMENT……………………………….
 
44
 
SCHEDULE 6 LIST OF COMPLETION DOCUMENTS…………………………………
 
45
 
SCHEDULE 7 THE ASSETS….…………………………………………………………..
 
98
 
SCHEDULE 8 TAXATION………..………………………………………………………
99




 
 

--------------------------------------------------------------------------------

 



PART 1
 
…………………………………………………………………….…………..
 
99
 
PART 2
 
…………………………………………………………………………………
 
105
 
SCHEDULE 9 BUYER PARENT COMPANY GUARANTEE……………………….….
 
106
 



 
 


 
 

--------------------------------------------------------------------------------

 
THIS AGREEMENT is made this 6th day of August 2005
 
Between:
 

(1)  
Kerr-McGee Oil (U.K.) Limited a company incorporated in England and having its
registered office at 55 Grosvenor Street, London, W1K 3HY (Kerr-McGee);

 

(2)  
Centrica Resources Limited a company incorporated in England and having its
registered office at Millstream, Maidenhead Road, Windsor, Berkshire SL4 5GD
(the Buyer);

 
 
Whereas:
 
(A)  Kerr-McGee wishes to sell and the Buyer wishes to purchase the Assets (as
hereinafter defined).
 
(B)  The Parties wish to set out herein the terms and conditions upon which the
aforesaid sale and purchase shall take place.
 
Now therefore it is hereby agreed as follows:
 
1.  Definitions and Interpretation
 
1.1  In this Agreement, the following expressions shall, except where the
context otherwise requires, have the following meanings:
 
Accrual Basis of Accounting means the basis of accounting under which costs and
benefits are regarded as applicable to the period in which the liability to the
cost is incurred or the right to the benefit arises regardless of when invoiced,
paid or received;
 
Adjustment has the meaning given in clause 8.1;
 
Adjustment Clauses has the meaning given in clause 8.1;
 
Administrator means UKCS Administrator Limited;
 
Affiliate means:
 

(a)  
if the Party is a subsidiary of another company, the Party’s ultimate holding
company and any subsidiary (other than the Party itself) of the Party’s ultimate
holding company; or

 

(b)  
if the Party is not a subsidiary of another company, any subsidiary of the
Party.

 
For the purpose of this definition holding company and subsidiary shall have the
meanings given to those expressions in Section 736 of the Companies Act 1985, as
amended by Section 144 of the Companies Act 1989;
 
 
1

--------------------------------------------------------------------------------

 
Asset Data means all data, reports and other information held by Kerr-McGee
relating directly to the Assets and forming part of the property jointly owned
by Kerr-McGee and the other parties to an Operating Agreement in accordance with
its terms, but excluding all internal communications within Kerr-McGee and
between Kerr-McGee and its Affiliates and internal memoranda, reports,
interpretations and documents created for Kerr-McGee’s (or its Affiliates’) own
use and excluding Traded Data and the Asset Documents;
 
Asset Documents means the deeds, agreements, licences, letters and other
documents specified in Schedule 4;
 
Asset Property means all of the property related to the Assets including, but
not limited to platforms, pipelines, plant, machinery, wells, facilities and all
other offshore and onshore installations and structures and all items taken into
account in Schedule 5;
 
Assets means the interests set out in Schedule 7, including, but without
limitation, such interest in the Asset Property and the Asset Data, and the
Asset Documents;
 
Assignment Documents means the execution deeds in the form as attached as first
annex to Schedule 2 to the Master Deed dated 28 April 2003 in respect of the
transfers contemplated under this Agreement, as further detailed in Schedule 6;
 
Base Consideration means one hundred and eighty-nine million and ninety thousand
 ] United States Dollars (US $189,090,000);
 
Benefits means all income, receipts, rebates, assets and other amounts or
benefits calculated on an Accrual Basis of Accounting in connection with or
arising out of the Assets (including in respect of tax);
 
Billed Invoice Adjustment has the meaning given in Schedule 5;
 
Block means a block on the United Kingdom Continental Shelf as shown on the
reference map deposited at the principal office of the Department of Trade and
Industry in London;
 
Business Day means a day, other than a Saturday or Sunday, on which banks are
or, as the context may require, were generally open for normal business in
London and New York;
 
the Buyer’s Account means a bank account to be notified by the Buyer to
Kerr-McGee not later than two (2) Business Days prior to the Completion Date;
 
Buyer Group means the Buyer and its Affiliates from time to time;
 
Buyer Parent Company Guarantee means the guarantee by Centrica plc in the agreed
form as set out in Schedule 9;
 
Buyer Warranties means the warranties set out in Schedule 2;
 
 
2

--------------------------------------------------------------------------------

 
Buyer Warranty Claims means any claim against the Buyer for breach of the Buyers
Warranties;
 
Chargeable Period means for Petroleum Revenue Tax a period of six months ending
at the end of June or December and for Corporation Tax means a Corporation Tax
Accounting Period;
 
Claim means any claim by the Buyer or its Affiliates under or for breach of this
Agreement (other than under clauses 8 and 12 of this Agreement, save as
expressly provided therein), including, without limitation, any Kerr-McGee
Warranty Claim;
 
Completion means the fulfilment by the Parties of their respective obligations
pursuant to clause 4.1;
 
Completion Date means the date occurring five (5) Business Days after
satisfaction or waiver of the last of the Conditions Precedent (provided that
the Conditions Precedent remain satisfied on such date or have been waived) or
such other date as shall be agreed between the Parties;
 
Completion Documents means the Assignment Documents and other documentation
necessary to give effect to the terms of this Agreement (a list of which is set
out in Schedule 6), each in a form to be agreed between Kerr-McGee and the
Buyer, such agreement not to be unreasonably withheld or delayed;
 
Completion Venue means the offices of Freshfields Bruckhaus Deringer, 65 Fleet
Street, London, EC4Y 1HS or such other location as the Parties may agree;
 
Conditions Precedent means the conditions listed in clause 2.2;
 
Confidentiality Agreement has the meaning given in clause 15.2;
 
Connected Persons means (in relation to Kerr McGee or the Buyer) any of its
Affiliates or any of the officers, employees, agents and advisers of that Party
or any of its Affiliates;
 
Corporation Tax or CT means corporation tax as charged under the Income and
Corporation Taxes Act 1988 (as amended from time to time) and includes the
supplementary charge (SCT) imposed by 501A of that Act arising in respect of
profits from ring fence trades in accordance with section 502 of the same Act;
 
Corporation Tax Accounting Period means an accounting period as defined under
Section 12 of the Income and Corporation Taxes Act 1988 (as amended from time to
time);
 
Data Room means the Data Room relating to the Assets comprising the information
made available to the Buyer and its advisers referred to in the Disclosure
Letter;
 
 
3

--------------------------------------------------------------------------------

 
Decommissioning Liabilities means any and all claims, costs, charges, expenses,
liabilities or obligations incurred in relation to decommissioning, abandonment,
removing, or making safe all of the Asset Property (including platforms,
pipelines, plant, machinery, wells (including well cuttings), facilities and all
other offshore and onshore installations and structures) whether such claims,
costs, charges, expenses, liabilities or obligations are incurred under or
pursuant to any of the Asset Documents or under statutory obligation, common
law, international law, international convention or any other obligation
including any decommissioning plans or IMO Guidelines and Standards or
regulations under OSPAR Decision 98/3 or any subsequent decisions of OSPAR and
including any residual liability for anticipated or necessary continuing
insurance, maintenance and monitoring costs;
 
Disclosure Letter means the letter of even date herewith to the Buyer from
Kerr-McGee entitled Brae Assets Disclosure Letter as amended pursuant to
clause 5.5;
 
Disputed Amounts has the meaning given in clause 8.4;
 
Effective Date means 00.01 hours (London time) on 1 July 2005;
 
Environment means all or any of the following, alone or in combination, the air
(including the air within buildings and the air within any other natural or
man-made structures above or below ground or above or below water), water
(including seawater inside or outside any territorial limits, freshwater and
water under or within land or in pipes or sewerage systems), soil and land
(including the seabed, subsoil and land under water) flora, fauna, fish and any
ecological systems and living organisms supported by those media including man;
 
Environmental Law means all European Union law, international treaties,
national, federal, provincial, state or local statutes or regulations, the
common law, and any codes and conventions of law (having legal effect), from
time to time, in any relevant jurisdiction including any guidelines, notes for
industry on decommissioning offshore installations and pipelines made under the
Petroleum Act 1998 or other relevant legislation and decommissioning programmes
in effect from time to time concerning:
 

(a)  
harm or damage to or protection of the Environment or the provision of remedies
in respect of or compensation for harm or damage to the Environment;

 

(b)  
emissions, discharges, releases or escapes into or the presence in the
Environment of Hazardous Substances or the production, processing, management,
treatment, storage, transport, handling or disposal of Hazardous Substances or
the disposal or abandonment of any oil platform;

 

(c)  
worker or public health and safety; or

 

(d)  
decommissioning, abandonment, removing or making safe any property (including
platforms, pipelines, plant, machinery, wells (including well cuttings),
facilities and all other offshore and onshore installations and structures),

 
and any bylaws, regulations or subordinate legislation, judgements, decisions,
notices, orders, circulars, technical instructions, licences or permits and
codes of practice issued or made thereunder from time to time;
 
 
4

--------------------------------------------------------------------------------

 
Environmental Liabilities means any and all claims, costs, charges, expenses,
liabilities or obligations in respect of the Assets under any Environmental Law
or in relation to cleaning up, decontamination of, removing and disposing of
debris or any property (including platforms, pipelines, plant, machinery, wells
(including well cuttings), facilities and all other offshore and onshore
installations and structures) from and for reinstating any area of land,
foreshore or seabed, wherever situated, whether such claims, costs, charges,
expenses, liabilities or obligations are incurred under or pursuant to any of
the Asset Documents or under any Environmental Law or any other obligation and
including any residual liability for anticipated or necessary continuing
insurance, maintenance and monitoring costs;
 
Exchange Rate means the closing mid-point spot exchange rate for the applicable
currency against United States Dollars as quoted in the London Financial Times
published one (1) Business Day prior to the date on which the relevant payment
is due or receipt occurs;
 
Final Completion Statement means the final completion statement referred to in
clause 8.4;
 
Framework Agreement means the Agreement between Sunningdale Oils Limited,
Sunningdale Oils (U.K.) Limited and Kerr-McGee Oil (U.K.) Limited dated 30 April
1982;
 
HMRC means Her Majesty’s Revenue and Customs;
 
Hazardous Substances means any wastes, pollutants, contaminants and any other
natural or artificial substances (whether in the form of a solid, liquid, gas or
vapour, and whether alone or in combination) or contained in any pipes, cables,
containers, structures, plant or equipment which are capable of causing harm or
damage to the Environment;
 
IMO Guidelines and Standards means the International Maritime Organisation
Guidelines and Standards for the Removal of Offshore Installations and
Structures on the Continental Shelf and in the Exclusive Economic Zone;
 
Interim Completion Statement has the meaning given in clause 8.3(b);
 
Interim Net Adjustment Amount has the meaning given in clause 8.3(a);
 
Interest Adjustment has the meaning given in Schedule 5;
 
Interim Period means the period from and including the Effective Date up to and
excluding the Completion Date;
 
Joint Account means any joint account held by the relevant Operator in
accordance with the appropriate Operating Agreement or Unit Agreement;
 
Joint Venture Billings means any billings issued by the relevant Operator in
accordance with the appropriate Operating Agreement or Unit Agreement;
 
 
5

--------------------------------------------------------------------------------

 
Kerr-McGee’s Account means the account nominated by Kerr-McGee not less than 2
Business Days prior to Completion;
 
Kerr-McGee Group means Kerr-McGee and its Affiliates from time to time;
 
Kerr-McGee Guarantees has the meaning given in clause 12.11;
 
Kerr-McGee Warranties means the warranties set out in Schedule 1;
 
Kerr-McGee Warranty Claim means any claim against Kerr-McGee for breach of the
Kerr-McGee Warranties;
 
Licences means United Kingdom Petroleum Production Licences as detailed in
Schedule 4 and, where the context so admits, any one or more of such Licences;
 
Longstop Date has the meaning given in clause 2.5;
 
Losses and Expenses means actions, proceedings, losses, damages, liabilities
(including in respect of tax), claims, demands, costs and expenses including
fines, penalties, clean-up costs, legal and other professional fees and any VAT
payable in relation to any such matter, circumstances or item;
 
Net Adjustment Amount means the cash amount expressed in US Dollars to be
calculated by adding together all the relevant Adjustments in accordance with
clause 8, and which, if positive, shall increase the Base Consideration and, if
negative, shall reduce the Base Consideration;
 
Nominated Independent Accountant has the meaning given in clause 8.7;
 
NORM has the meaning given in clause 12.7;
 
NPR Adjustment has the meaning set out in Schedule 5;
 
Objection Notice has the meaning given in clause 8.4;
 
Obligations means all costs, charges, expenses, liabilities and obligations
calculated on an Accrual Basis of Accounting in connection with or arising out
of the Assets (including in respect of tax) (but other than Environmental
Liabilities and Decommissioning Liabilities);
 
Operator means the operator under the relevant Operating Agreements or Unit
Agreements (as the case may be);
 
Operating Agreements means the operating agreements more particularly described
in Schedule 4, and where the context so admits, any one or more of such
agreements;
 
Party means Kerr-McGee or the Buyer and Parties means both of them;
 
Petroleum has the meaning ascribed thereto in the Licences;
 
Petroleum Sales Adjustment has the meaning set out in Schedule 5;
 
 
6

--------------------------------------------------------------------------------

 
Petroleum Revenue Tax or PRT means petroleum revenue tax as imposed by the Oil
Taxation Act 1975 and the Oil Taxation Act 1983;
 
Pounds Sterling or £ means the lawful currency of the United Kingdom from time
to time;
 
Records has the meaning set out in clause 9;
 
Reference Interest Rate means the rate quoted by the Royal Bank of Scotland to
prime banks in the London Interbank Market at or about 11.30 a.m. British
Standard Time for one (1) month deposits in United States Dollars in the amount
(or as close an amount thereto as is practicable) of the sum due but unpaid. In
respect of any date which is not a Business Day, the rate set for the
immediately preceding Business Day shall apply;
 
Schedules means the schedules to this Agreement;
 
SDLT means stamp duty land tax (as referred to in Section 42 of the Finance Act
2003) together with any interest and penalties thereon;
 
Secretary of State means the Minister as defined from time to time under the
Licences;
 
Secretary of State Consents means the approval of the Secretary of State to the
transactions contemplated by this Agreement and such of the Completion Documents
as is appropriate, including the consent of the Secretary of State to the
assignment of the Licences relating to the Assets;
 
Share Sale Agreement means the agreement between Kerr-McGee Denmark Overseas APS
and the Buyer or one of its Affiliates for the sale and purchase of the shares
in Kerr-McGee Canada Limited;
 
tax means (a) taxes on income, profits and gains, and (b) all other taxes,
levies, duties, imposts, charges and withholdings in the nature of taxation,
including any excise, property, value added, sales, transfer, franchise and
payroll taxes, PRT, corporation tax, supplementary charge and any national
insurance or social security contributions, together with all penalties, charges
and interest relating to any of the foregoing or to any late or incorrect return
in respect of any of them (and taxation shall be construed accordingly);
 
Taxation Adjustment has the meaning set out in Schedule 5;
 
tax authority means any taxing or other authority (whether within or outside the
United Kingdom) competent to impose any tax liability;
 
Total Consideration means the Base Consideration as adjusted by the Adjustments
as determined pursuant to clauses 8.3 to 8.7;
 
Traded Data means data acquired from a third party by Kerr-McGee or its
Affiliates by trade, purchase or otherwise which cannot be provided to the Buyer
because such transfer is prohibited by the agreement pursuant to which it was
acquired by Kerr-McGee or its Affiliates;
 
 
7

--------------------------------------------------------------------------------

 
Transition Period means the period between the date hereof and the Completion
Date;
 
Transaction Document means this Agreement, the Disclosure Letter, the
Confidentiality Agreement and the Share Sale Agreement;
 
Unit Agreement means any unit operating agreement more particularly described in
Schedule 4;
 
United States Dollars, Dollars, US$ and $ means the lawful currency of the
United States of America from time to time;
 
Value Added Tax or VAT means value added tax as imposed by the Value Added Tax
Act 1994 (as amended from time to time) and any other provision or regulation
including any interest and penalties thereon; and
 
Working Capital Adjustment has the meaning set out in Schedule 5.
 
1.2  All references to clauses and Schedules are, unless otherwise expressly
stated, references to clauses of and schedules to this Agreement.
 
1.3  The headings in this Agreement are inserted for convenience only and shall
be ignored in construing this Agreement.
 
1.4  Any reference to any statute or statutory instrument in this Agreement
shall be a reference to the same as amended, supplemented or re-enacted from
time to time.
 
1.5  Unless the context otherwise requires, reference to the singular shall
include the plural and vice versa, reference to any gender shall include all
genders, and references to persons shall include natural persons, bodies
corporate, unincorporated associations and partnerships.
 
1.6  The Schedules form part of this Agreement and shall be construed and have
the same force and effect as if expressly set out in the main body of this
Agreement.
 
1.7  Any reference to any agreement in this Agreement shall be a reference to
the same as amended, supplemented or novated from time to time.
 
1.8  Where a Kerr-McGee Warranty is qualified by the words “so far as Kerr-McGee
is aware”, or any similar expression, such warranty is given only to the extent
that any of Terence Jupp (Managing Director of Kerr-McGee), Alan Curran
(Technical Director of Kerr-McGee), Bart Boudreaux (Drilling and Completions
director), Peter Campbell (Manager of Business Development), Robin Baxter
(Company Secretary and Legal and Commercial Manager of Kerr-McGee), Russell
Boath (Financial and Tax Manager of Kerr-McGee) and Ian Sharp (Operations
Director of Kerr-McGee) are actually aware of the matters to which it refers as
at the date hereof (having made enquiries of their respective direct reports).
 
 
8

--------------------------------------------------------------------------------

 
1.9  References in this Agreement to the words ‘include’, ‘including’ and
‘other’ shall be construed without limitation.
 
2.  Sale and Purchase
 

2.1  
(a)Subject as herein provided, Kerr-McGee hereby agrees to sell and transfer the
Assets free from all liens, charges, mortgages, pledges, encumbrances or
security interests whatsoever relating thereto (subject to the provisions of the
Asset Documents) to the Buyer for the consideration referred to in clause 3 and
the Buyer hereby agrees to purchase and acquire the Assets.

 

(b)  
The transfer referred to in clause 2.1(a) shall, as between the Parties, be
deemed for all purposes to be made with effect on and from the Effective Date.

 
2.2  The obligations of the Parties under clause 2.1 and clause 4 are
conditional on the satisfaction of the following Conditions Precedent:
 

(a)  
the Secretary of State Consents having been duly obtained in a form reasonably
satisfactory to Kerr-McGee and the Buyer;

 

(b)  
the due execution by the signatory parties (other than the Parties) or the
Administrator on their behalf of the Completion Documents and the receipt by the
Parties from the other parties to the Completion Documents of all requisite
consents and approvals to the transactions contemplated by this Agreement (in a
form reasonably satisfactory to the Parties); and

 

(c)  
the Share Sale Agreement has not been terminated and remains in full force and
effect.

 
2.3  The Conditions Precedent set forth in clauses 2.2(a), and 2.2(b) may not be
waived by either Party, without the written consent of the other Party.
 
2.4  The Parties shall use all reasonable endeavours to ensure that the
Conditions Precedent are satisfied as soon as reasonably practicable and in any
event before the Longstop Date. The Parties shall keep each other informed of
the progress in satisfying these conditions and the date of when they have been
fulfilled.
 
2.5  If any of the Conditions Precedent have not been satisfied or waived on or
before four (4) months after the date of signing of this agreement (the Longstop
Date), either the Buyer or Kerr-McGee shall have the right, after such date, to
serve written notice on the other Party terminating this Agreement, whereupon
this Agreement shall terminate with effect from the date of such notice and no
Party shall have any liability to another under this Agreement except in respect
of clauses 15 and 16 and any breach of the terms hereof committed before such
date.
 
 
9

--------------------------------------------------------------------------------

 
3.  Consideration
 
The consideration for the transfer of the Assets shall be the payment by the
Buyer to Kerr-McGee of the Base Consideration as adjusted pursuant to this
Agreement plus any VAT thereon.
 
4.  Completion
 
4.1  Completion of the transfer of the Assets shall take place on the Completion
Date, contemporaneously with Completion under and as defined in the Share Sale
Agreement at the Completion Venue when the following shall take place:
 

(a)  
Kerr-McGee shall:

 

(i)  
deliver to the Buyer copies of the Secretary of State Consents;

 

(ii)  
deliver to the Buyer the Completion Documents duly executed by the signatory
parties, other than the Parties, or the Administrator on their behalf; and

 

(iii)  
deliver to the Buyer a copy, certified as a true copy, of the power of attorney
or written resolution of the directors of Kerr-McGee authorising the execution
of the Completion Documents on behalf of Kerr-McGee;

 

(iv)  
deliver to the Buyer those documents which KM Denmark Overseas APS is required
to deliver pursuant to Article 6 and Schedule 8 of the Share Sale Agreement.

 

(b)  
the Buyer shall:

 

(i)  
deliver to Kerr-McGee a copy, certified as a true copy, of the power of attorney
or written resolution of the directors of the Buyer authorising the execution of
the Completion Documents on behalf of the Buyer;

 

(ii)  
pay to Kerr-McGee the Base Consideration as adjusted by the Interim Net
Adjustment Amount by means of a direct transfer in cleared immediately available
funds to Kerr-McGee’s Account on the Completion Date;

 

(iii)  
deliver to Kerr McGee the Buyer Parent Company Guarantee;

 

(iv)  
deliver to Kerr-McGee those documents which the Buyer is required to deliver
pursuant to Article 6 and Schedule 8 of the Share Sale Agreement; and

 

(c)  
the Parties shall execute the Completion Documents.

 
4.2  Each of the Parties shall, and shall procure that its respective Affiliates
shall, execute such other documents and do all such other acts and things as may
reasonably be required in order to effect the transfer of the Assets to the
Buyer and otherwise carry out the true intent of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
4.3  Kerr-McGee shall deliver to the Buyer the Asset Data and the Asset
Documents as soon as practicable following the Completion Date but no later than
thirty (30) days following the Completion Date.
 
4.4  Without prejudice to Kerr McGee’s rights under clause 9, the Buyer
acknowledges that Kerr-McGee shall have the right to make at its own expense and
retain copies of any of the Asset Data and the Asset Documents, subject to the
same being maintained in confidence in accordance with the provisions of clause
15.
 
4.5  The Buyer undertakes that, following 30 Business Days after Completion, it
shall not and it shall procure that its Affiliates shall not make use of any
stationery, invoices, forms, seals, trade marks, logos and any other similar
articles or symbols showing the expressions “Kerr-McGee” or any other expression
likely to suggest a connection with the Kerr-McGee Group.
 
5.  Kerr-Mcgee Warranties and Limitations
 
5.1  Subject to the provisions of this clause 5, Kerr-McGee hereby warrants to
the Buyer in the terms set out in Schedule 1 as at the date hereof.
 
5.2  Subject to the provisions of this clause 5 and subject to the matters
notified pursuant to clause 5.5, Kerr-McGee’s Warranties under clauses 1.1, 1.2,
1.7(a), 1.10, 1.13, 2, and 4 of Schedule 1 shall be repeated at Completion by
reference to the facts and circumstances then existing.
 
5.3  The Kerr-McGee Warranties are given subject to:
 

(a)  
any matters fully and fairly disclosed by or under this Agreement, the
Disclosure Letter, any document or material contained in the Data Room or any
other information provided to the Buyer or its advisers during the course of any
investigation, whether authorised by Kerr-McGee or not, by or on behalf of the
Buyer into the affairs of Kerr-McGee, its Affiliates or the Assets;

 

(b)  
any matters set forth in the Asset Documents; and

 

(c)  
the other limitations set out in this clause 5 and in Schedule 3.

 
5.4  The Buyer acknowledges and agrees that:
 

(a)  
any Claims shall be subject to the limitations on liabilities and other
provisions set out in Schedule 3;

 

(b)  
the Kerr-McGee Warranties are the only warranties or representations of any kind
given by or on behalf of Kerr-McGee or any of its Affiliates on which the Buyer
or any of its Affiliates may rely in entering into this Agreement; and

 
 
11

--------------------------------------------------------------------------------

 

(c)  
no other statement, promise or forecast made by or on behalf of Kerr-McGee or
any of its Connected Persons may form the basis of any claim by the Buyer or any
of its Connected Persons under or in connection with this Agreement and all
responsibility for any such statement, promise or forecast is disclaimed;
without limitation, the Buyer acknowledges and agrees that neither Kerr-McGee
nor any of its Connected Persons makes any representation or warranty as to: (i)
the accuracy of any forecasts, estimates, projections, statements of intent or
statements of opinion provided to the Buyer or any of its Connected Persons or
to its or their advisers on or prior to the date of this Agreement, including
those contained in any documents in the Data Room; (ii) the accuracy of any
information, documents or materials furnished to or for the Buyer by Kerr-McGee
or any of its Connected Persons, including any information, documents or
material made available to the Buyer in the Data Room, management presentation
or any other form in expectation of the transactions contemplated by this
Agreement provided always that this clause 5.4(c) shall not apply to any
information, documents or materials the subject of the warranties set out in
paragraphs 1.5 and 1.6 of Schedule 1; (iii) the amounts, quality or
deliverability of reserves of crude oil, natural gas or other hydrocarbons
attributable to the Assets; (iv) any geological, geographical, engineering,
economic or other interpretations, forecasts or evaluations; (v) any forecast of
expenditures, budgets or financial projections; (vi) any geological formation,
drilling prospect or hydrocarbon reserve; or (vii) the condition, performance or
operability of the Asset Property.

 
5.5  Kerr-McGee shall promptly notify the Buyer in writing of any circumstances,
facts or matters which following execution of this Agreement become known to it
prior to Completion which are inconsistent in any material respect with any of
the Kerr-McGee Warranties provided that notwithstanding such notification the
Buyer shall be obliged to complete this Agreement in accordance with its terms
and provided further that in relation to such circumstances, facts or matters
the Buyer shall have no Claim against Kerr-McGee to the extent that such
circumstances, facts or matters arise after signature of this Agreement and the
warranty is not a warranty to be repeated at Completion pursuant to clause 5.2.
 
5.6  Kerr-McGee shall promptly notify the Buyer in writing of any circumstances,
facts or matters which following execution of the Agreement became known to it
prior to Completion or which would if subsisting at Completion be inconsistent
with any of the warranties under paragraphs 1.1, 1.2, 1.7(a), 1.10, 1.13, 2 and
4 of Schedule 1 (as repeated at the Completion Date pursuant to clause 5.2). 
 
5.7  The Parties agree that the Disclosure Letter shall be deemed to be amended
with effect on and from the date of this Agreement to reflect circumstances,
facts or matters notified pursuant to clause 5.5 and 5.6.
 
5.8  Any notice shall state that it is served pursuant to this clause 5.5 or 5.6
as the case may be.
 
5.9  In the event that any circumstance, fact or matter (a) is notified by
Kerr-McGee in accordance with clause 5.5 or 5.6 or (b) otherwise becomes known
to the Buyer following execution of this Agreement which is inconsistent with
the Kerr-McGee Warranties or which would if subsisting at Completion be
inconsistent under paragraphs 1.1, 1.2, 1.7(a), 1.10, 1.13, 2 and 4 of
Schedule 1 (as repeated at the Completion Date pursuant to clause 5.2) which
(whether individually or in aggregate) materially affects the value of the
Assets, then:
 
 
12

--------------------------------------------------------------------------------

 

(a)  
if the inconsistency is capable of remedy, Kerr-McGee shall have the opportunity
to remedy the same at its own expense and, if it chooses to exercise that right,
it shall promptly notify the Buyer of its decision to do so and shall use
reasonable endeavours to ensure remedy of the inconsistency as soon as
practicable;

 

(b)  
if the inconsistency has not been so remedied not less than three (3) Business
Days prior to the Completion Date, Kerr-McGee and the Buyer shall discuss the
effects on the value of the Assets and whether the terms hereof could be amended
to take account of any such change in circumstance, fact or matter;

 

(c)  
subject to clause 5.9(a) and 5.9(b) and in the absence of agreement between
Kerr-McGee and the Buyer not less than one (1) Business Day prior to the
Completion Date, the Buyer shall not be obliged to complete the acquisition of
the Assets and shall be entitled by notice in writing to Kerr-McGee prior to
Completion to rescind this Agreement; and

 

(d)  
in the circumstances contemplated by this clause 5.9, such rights shall be the
Buyer’s only remedy and whether or not the Buyer chooses to rescind this
Agreement pursuant to clause 5.9(c) it shall not be entitled to make any claim
for breach of warranty in respect of the circumstance, fact or matter notified
or to any other remedy in respect thereof.

 
For the purposes of this clause 5.9, the value of the Assets shall only be
deemed to be materially affected if reduced by an amount equivalent to 15% of
the Base Consideration or more.
 
5.10  In the event that any such circumstance, fact or matter so notified or
becoming known would not (whether individually or in the aggregate) materially
affect the value of the Assets as defined in clause 5.9, the provisions of
clause 5.9(a) and 5.9(b) shall apply but subject to clause 5.9(a) and 5.9(b) and
in the absence of agreement between Kerr-McGee and the Buyer prior to
Completion, the Buyer shall be obliged to complete the transaction and its right
to make any claim for breach of warranty in respect of the circumstances, fact
or matter notified or any other remedy in respect thereof shall be preserved and
shall subsist notwithstanding completion of the transaction and amendment to the
Disclosure Letter pursuant to clause 5.7.
 
5.11  The Buyer warrants to Kerr-McGee that there are no circumstances, facts or
matters within the actual knowledge at the date hereof of the Buyer or its
Affiliates, financial or legal advisors which entitle the Buyer to make any
Kerr-McGee Warranty Claim against Kerr-McGee and, insofar as there are any such
circumstances, facts or matters within the actual knowledge at the date hereof
of the Buyer or its Affiliates, financial or legal advisors, the Buyer shall not
be entitled to make any Kerr-McGee Warranty Claim in respect thereof.
 
 
13

--------------------------------------------------------------------------------

 
5.12  The Buyer undertakes to Kerr-McGee (for the Buyer itself and as agent for
each of its Connected Persons) that, except in the case of fraud or fraudulent
misrepresentation, it waives and shall not make any claim against any Connected
Persons of Kerr-McGee on whom it may have relied in relation to any information
supplied or omitted to be supplied by any such person in connection with this
Agreement.
 
5.13  None of the limitations in this clause 5 or in clause 12.12 or in
Schedule 3 shall apply to any Claim which arises (or to the extent that it is
increased) as a consequence of fraud or fraudulent misrepresentation by
Kerr-McGee or any of its Affiliates.
 
6.  The Buyer’s Warranties
 
6.1  Subject to the provisions of this clause 6, the Buyer hereby warrants to
Kerr-McGee in the terms set out in Schedule 2 as at the date hereof.
 
6.2  The Buyer’s Warranties will be repeated at Completion to the extent that
they relate to the conduct of the Buyer by reference to the facts and
circumstances then existing.
 
6.3  If the Buyer pays to Kerr-McGee an amount pursuant to a Buyer Warranty
Claim and Kerr Mc-Gee is entitled to recover from some other person any sum to
which it would not have been or become entitled but for the circumstances giving
rise to such Buyer Warranty Claim, subject to being put in funds to the
reasonable satisfaction of Kerr-McGee, Kerr-McGee shall promptly undertake all
appropriate steps to enforce such recovery and shall as soon as practicable
following any such recovery repay to the Buyer the lesser of: (i) the amount
paid to it by the Buyer pursuant to the Buyer Warranty Claim; and (ii) the
amount recovered from the third party in each case less all costs, charges and
expenses reasonably incurred by Kerr McGee in obtaining (or consequent upon
obtaining) that payment and in recovering that amount from the third party and
net of any tax payable on the amount received or that would have been payable
but for the use of set off of any relief.
 
6.4  The Buyer shall notify Kerr-McGee in writing of any circumstances, facts or
matters which following execution of this Agreement become known to it prior to
Completion which are inconsistent with any of the Buyer’s Warranties or which
would if subsisting at Completion be inconsistent with any of those warranties,
as repeated at the Completion Date pursuant to clause 6.2. Such notice shall
state that it is served pursuant to this 6.4.
 
7.  Conduct of Claims
 
7.1  If the Buyer becomes aware of any claim or potential claim by a third party
(a third party claim) which might result in a Claim being made, the Buyer shall:
 

(a)  
promptly, and in any event within thirty (30) days of it becoming aware of it,
give notice of such third party claim to Kerr-McGee, stating the nature, basis
and amount thereof, to the extent known, along with copies of the relevant
documents evidencing such third party claim and procure that Kerr-McGee and its
representatives are given all reasonable facilities to investigate it;

 
 
14

--------------------------------------------------------------------------------

 

(b)  
not make (and procure that each member of the Buyer Group shall not make) any
admission of liability, agreement or compromise with any person, body or
authority in relation to that third party claim without the prior written
approval of Kerr-McGee, such approval not to be unreasonably withheld or
delayed;

 

(c)  
subject to the Buyer or the relevant member of the Buyer Group being indemnified
by Kerr-McGee against all reasonable out of pocket costs and expenses properly
incurred in respect of that third party claim:

 

(i)  
take, and procure that each member of the Buyer Group shall take, such action as
Kerr-McGee may reasonably request to avoid, resist, dispute, appeal, compromise
or defend such third party claim;

 

(ii)  
allow, or, as appropriate, procure that the relevant member of the Buyer Group
shall allow, Kerr-McGee to take over the conduct of all proceedings and/or
negotiations of whatsoever nature arising in connection with the third party
claim in question; and

 

(iii)  
provide, or procure that the relevant member of the Buyer Group shall provide,
such information and assistance as Kerr-McGee may reasonably require in
connection with the preparation for and conduct of any proceedings and/or
negotiations relating to that third party claim.

 
7.2  Without prejudice to clause 7.1, the Parties will use their reasonable best
efforts to minimise Losses and Expenses from third party claims and will act in
good faith in responding to, defending against, settling or otherwise dealing
with such claims.
 
7.3  Failure of the Buyer to give notice in accordance with clause 7.1(a) shall
not relieve Kerr-McGee of any of its obligations relating to Claims under this
Agreement, except if and to the extent that Kerr-McGee is actually prejudiced
thereby (except that Kerr-McGee shall not be liable for any expenses incurred
during the period prior to the Buyer giving such notice).
 
7.4  Whether or not Kerr-McGee has assumed the conduct of proceedings or
negotiations (in accordance with clause 7.1(c)(ii) above), Kerr-McGee shall not
be liable under any Claim for any admission of liability, agreement or
compromise that was consented to without Kerr-McGee’s prior written approval
which relates to such Claim unless such approval has been unreasonably withheld
or delayed.
 
7.5  If the Buyer makes a Claim or notifies Kerr-McGee of any third party claim
which might lead to such a claim being made, the Buyer shall at the Buyer’s cost
make available to accountants and other representatives appointed by Kerr-McGee
such access to personnel, records and information as Kerr-McGee reasonably
requests in connection with such Claim or third party claim.
 
 
15

--------------------------------------------------------------------------------

 
8.  Completion Adjustments
 
8.1  Where any sums are taken into account in:
 

(a)  
the Working Capital Adjustment;

 

(b)  
the Billed Invoice Adjustment;

 

(c)  
the Petroleum Sales Adjustment;

 

(d)  
the NPR Adjustment;

 

(e)  
the Interest Adjustment;

 

(f)  
the Taxation Adjustment;

 
(together, the Adjustments (with Adjustment meaning any or all of the above (as
the context may require)), or are payable by the Buyer to Kerr-McGee or by
Kerr-McGee to the Buyer pursuant to this clause 8, clause 10, Schedule 5 or
Schedule 8 (together the Adjustment Clauses) or pursuant to a Kerr-McGee
Warranty Claim under clause 5 or a Buyer Warranty Claim under clause 6 or a
payment under clause 12.4, the same shall operate by way of increases or
decreases, as the case may be, in the Base Consideration.
 
8.2  The following principles shall apply in respect of the Adjustments and the
Base Consideration:
 

(a)  
the Base Consideration shall be adjusted by the Adjustments;

 

(b)  
no item taken into account in calculating any one Adjustment or other increases
or decreases as the case may be under the Adjustment Clauses or clause 5 or 6 or
12.4 shall be taken into account in calculating any of the other Adjustments so
as to result in a Party making or receiving payment twice in respect thereof nor
will any Party be entitled under clause 12 to reimbursement of any payment
received from a third party to the extent such payment has been taken into
account (to the benefit of that Party) in calculating any of the Adjustments;

 

(c)  
no adjustment to the Base Consideration shall be made in respect of any matters
to which clauses 12.6 and 12.8 apply.

 

8.3  
(a)Kerr-McGee shall provide the Buyer with a written statement specifying its
best estimate of the sum of all the Adjustments as at the Completion Date (the
Interim Net Adjustment Amount) which if positive shall increase the Base
Consideration payable by the Buyer at Completion and if negative shall reduce
the Base Consideration payable by the Buyer at Completion.

 

(b)  
Such statement (the Interim Completion Statement) shall be provided no later
than two (2) Business Days prior to Completion, in the format set out in
Schedule 5.

 
 
16

--------------------------------------------------------------------------------

 
8.4  Within sixty (60) days after Completion, and without prejudice to the
provisions of clause 12, Kerr-McGee shall provide the Buyer with a written
statement (in the format set out in Schedule 5) giving its calculation of the
final amounts of each of:
 

(a)  
the Adjustments save in relation to the Taxation Adjustment for which a
reasonable estimate shall be calculated;

 

(b)  
the Net Adjustment Amount; and

 

(c)  
the balance payable by Kerr-McGee or the Buyer after taking into account the
Interim Net Adjustment Amount which adjusted the Base Consideration paid at
Completion,

 
(the Final Completion Statement). The Buyer shall notify Kerr-McGee in writing
(such notification being an Objection Notice) within fifteen (15) Business Days
after receipt whether or not it accepts that the Final Completion Statement has
been prepared in accordance with the relevant provisions of this Agreement. Any
notice indicating that the Buyer does not so accept the Final Completion
Statement shall to the extent practicable and reasonable:
 

(a)  
set out in detail the Buyer’s reasons for such non-acceptance; and

 

(b)  
specify the adjustments which, in the Buyer’s opinion, should be made to the
Final Completion Statement in order to comply with the provisions of this
Agreement; and

 

(c)  
set out the specific items that are in dispute accompanied by the Buyer’s
calculation at its best estimate of each of the items that are in dispute (the
Disputed Amounts).

 
Except for Disputed Amounts, the Buyer shall be deemed to have accepted the
Final Completion Statement in full.
 
8.5  If the Buyer serves an Objection Notice in accordance with clause 8.4
above, then the Buyer and Kerr-McGee shall use all reasonable endeavours: (a) to
meet and discuss the objections of the Buyer; and (b) to reach agreement upon
the adjustments (if any) required to be made to the Final Completion Statement,
within a period of ten (10) Business Days after receipt by Kerr-McGee of the
Objection Notice. During such ten (10) Business Days period Kerr-McGee and its
representatives shall be permitted to review the working papers of the Buyer and
its representatives relating to the Objection Notice and the basis therefor.
 
8.6  If the Buyer notifies Kerr-McGee in writing that it is satisfied with the
Final Completion Statement (either as originally submitted or after adjustments
agreed between Kerr-McGee and the Buyer pursuant to clause 8.5) or if the Buyer
fails to give an Objection Notice within the fifteen (15) Business Days period
referred to in clause 8.4, then the payment of the Net Adjustment Amount (after
taking into account the Interim Net Adjustment Amount which adjusted the Base
Consideration paid at Completion) due in accordance with the Final Completion
Statement shall be made within three (3) Business Days of such written
notification or such failure to give an Objection Notice (as the case may be),
together with simple interest on such amount from and including the Completion
Date up to and excluding the date of payment calculated on a daily basis on the
basis of a 360 day year at the rate of 2% per annum above the Reference Interest
Rate.
 
 
17

--------------------------------------------------------------------------------

 
8.7  If the Parties cannot reach agreement as specified in clause 8.6 within the
time limit provided in that clause, the Disputed Amounts may be referred by any
Party for determination by an independent chartered accountant nominated by the
Parties or, in the absence of agreement between the Parties within five (5)
Business Days of a Party notifying the other that it proposes to refer the
dispute to an expert, by the President of the Institute of Chartered Accountants
in England and Wales (the Nominated Independent Accountant). The Parties shall
instruct the Nominated Independent Accountant to render its decision within
sixty (60) days of its selection. The Nominated Independent Accountant shall be
afforded such access to books, records, accounts and documents in the possession
of the Parties as he may reasonably request, and he shall act as expert not as
arbitrator. The said accountant’s determination shall, in the absence of fraud
or manifest error, be final and binding on the Parties, his fees and
disbursements shall be borne by Kerr-McGee as to one half and the Buyer as to
the other half and each party shall bear its own costs in respect of such
references. Payment of the Net Adjustment Amount (after taking into account the
Interim Net Adjustment Amount which adjusted the Base Consideration paid at
Completion) in accordance with the Nominated Independent Accountant’s
determination of the Disputed Amounts and in accordance with the Final
Completion Statement in respect of all other items shall be made within three
(3) Business Days of the determination of the Nominated Independent Accountant,
together with simple interest on such amount from and including the Completion
Date up to and excluding the date of payment calculated on a daily basis on the
basis of a 360 day year at the rate of 2% per annum above the Reference Interest
Rate.
 
8.8  Kerr-McGee shall provide the Buyer with copies of all Operator’s reports,
billing statements and correspondence and any and all other relevant
documentation in its possession or under its control reasonably necessary to
support the statements referred to in clauses 8.3 and 8.4 simultaneously with
the provision of such statements. The Parties shall liaise on the compilation
and agreement of the said statements.
 
8.9  To enable Kerr-McGee to meet its obligations under this clause 8, the Buyer
shall provide to Kerr-McGee and to Kerr-McGee’s accountants full access to the
books and records, employees and premises of the Buyer. The Buyer shall fully
co-operate with Kerr-McGee and shall permit Kerr-McGee and Kerr-McGee’s
accountants to take copies (including electronic copies) of the relevant books
and records and shall provide all assistance reasonably requested by Kerr-McGee
to facilitate the preparation of the Final Completion Statement. The Buyer
hereby agrees not to take any action which would impede or delay the preparation
of the Final Completion Statement or the determination of the Total
Consideration in the manner and using the methods required by this Agreement.
The provisions of this clause 8.9 shall apply mutatis mutandis to Kerr-McGee in
relation to the obligations of the Buyer under this clause 8.
 
 
18

--------------------------------------------------------------------------------

 
8.10  All of the calculations to be made pursuant to this clause 8 shall be made
on an Accrual Basis of Accounting and in accordance with accounting principles
generally accepted in the oil and gas industry in the United Kingdom at the date
of Completion unless otherwise stated in this Agreement and such principles
shall be consistently applied for the purposes of any and all disputes between
the Parties.
 
8.11  Notwithstanding any contrary provision in this Agreement the Parties agree
to cooperate in order to re-calculate the estimated Taxation Adjustment
(referred to in clause 8.4) prior to 30 June 2006 in accordance with the
provisions of Schedule 8; provided that this re-calculation shall not have any
impact on the Final Completion Statement or the Total Consideration and the
provisions of clause 8.7 shall apply mutatis mutandis in the event of failure to
agree such Taxation Adjustment by 30 June 2006.
 
8.12  In the event of late payment, clause 13 will apply.
 
8.13  Following Completion in the event that there is an Aggregate Carry Forward
(“ACF”) under the Brae Principal Agreement existing at the end of Contract Year
2003/2004 Kerr-McGee shall pay to the Buyer a sum equal to the sales price which
would have been payable under the Brae Principal Agreement at the time the ACF
(or any part thereof) is lifted as if there had been no ACF, such sum to be
payable from time to time to the Buyer within thirty (30) Business Days of
production of reasonable evidence by the Buyer to Kerr-McGee that the ACF has
been so lifted.
 
9.  Information, Records and Assistance Post Completion
 
9.1  Each of Kerr-McGee and the Buyer shall provide (and upon reasonable request
procure that its respective Affiliates provide) the other with reasonable access
to (and the right, at the cost of the Party making the request, to take copies
of) the books, accounts and all other records held by any member of the Buyer
Group or the Kerr-McGee Group respectively after Completion to the extent that
such books, accounts and records relate to the Assets and to the period up to
Completion (the Records). This obligation is subject to:
 

(a)  
the provisions of clause 15;

 

(b)  
the person seeking access providing reasonable justification that the same is
required;

 

(c)  
access being given only during working hours;

 

(d)  
any restrictions on access imposed by law or the terms of any agreement; and

 

(e)  
any claim for legal privilege.

 
9.2  For a period of seven years following the Completion Date, neither
Kerr-McGee nor the Buyer shall dispose of or destroy (and each shall procure
that its respective Affiliates do not dispose of or destroy) any of the Records
without first giving the other at least two months’ notice of its intention to
do so and giving the other a reasonable opportunity to remove and retain any of
them (at that other person’s expense).
 
 
19

--------------------------------------------------------------------------------

 
9.3  Without prejudice to any information, access or assistance required under
clauses 7.5, 8.8 or 8.9, the Buyer shall (and shall procure that each member of
the Buyer Group shall), at Kerr-McGee’s expense and on reasonable notice from
Kerr-McGee, give such assistance to any member of the Kerr-McGee Group as
Kerr-McGee may reasonably request in relation to any third party proceedings by
or against any member of the Kerr-McGee Group so far as the same relate to the
Assets, including proceedings relating to taxation.
 
9.4  This clause 9 shall not apply to the process for ascertaining the Final
Completion Statement or in relation to any investigation of any actual or
potential claim or dispute in connection with this Agreement.
 
10.  Taxation
 
Schedule 8 shall apply in relation to taxation.
 
11.  Transition Period
 
11.1  During the Transition Period, Kerr-McGee shall to the extent it is able so
to do having regard to the provisions of the relevant Operating Agreements and
Unit Agreements:
 

(a)  
continue to carry on its activities in relation to the Assets in all material
respects in the ordinary and usual course of business and comply with previously
agreed decisions of the operating committees in relation to the Assets and any
agreement relating to the Assets to which it is a party;

 

(b)  
consult with the Buyer with regard to any material decisions relating to the
Assets and co-operate with the Buyer so as to ensure an efficient handover of
the Assets on Completion; and

 

(c)  
insofar as reasonably practicable, keep the Buyer informed in a timely manner on
any and all matters (not of a routine or minor nature) relating to the Assets.

 
11.2  During the Transition Period, subject to its obligations under clause 11.1
and its obligations to comply with the terms of the Asset Documents Kerr-McGee
shall:
 

(a)  
not, except with the prior written approval of the Buyer (such approval not to
be unreasonably withheld or delayed) enter into any agreement relating to the
sale transportation or processing of gas, condensate or any other liquids
arising from the Assets or amend, terminate or agree to amend or terminate any
of the Asset Documents in any material respect in so far as such amendment,
termination or agreement to amend or terminate relates to or materially affects
the Assets or waive or agree to waive any of its rights or remedies thereunder
or arising therefrom in so far as such rights and remedies relate to or
materially affect the Assets and relates or is capable of relating to periods
after the Effective Date;

 
 
20

--------------------------------------------------------------------------------

 

(b)  
not charge or otherwise encumber any of the Assets;

 

(c)  
if it considers reasonably and in good faith that a particular matter or
proposal is of a nature which may have a material adverse effect on the value of
the Assets, notify the Buyer in writing, consult (to the extent reasonably
practicable) with the Buyer in relation to that matter or proposal, take account
of any reasonable representation which the Buyer may make and, provided always
that such action shall not be prejudicial to any of Kerr-McGee’s other business
interests and Kerr-McGee shall not be in breach of any contractual, legal,
statutory or regulatory requirement whatsoever by doing so, carry out the wishes
of the Buyer in so far as it is reasonable to do so following such consultation;
and

 

(d)  
to the extent practicable in the circumstances consult with the Buyer in
relation to any matter requiring its vote under any Operating Agreement and take
account of the Buyer’s reasonable representations but so that nothing in this
sub-clause shall operate to fetter the discretion of Kerr-McGee in exercising
its votes in respect thereto.

 
11.3  Subject to the provisions of this Agreement, the Buyer shall accept the
Assets in the physical condition in which they exist at the date of this
Agreement and, notwithstanding that title will not pass until Completion, shall
assume the risk of damage thereto or the destruction thereof as from the date of
this Agreement. Notwithstanding clause 12 or any other provisions to the
contrary, the Buyer shall with effect from the date of this Agreement be obliged
to effect and maintain appropriate insurance in respect of the Assets and the
Buyer shall accordingly have no benefit of any insurance maintained by
Kerr-McGee in respect of the Assets.
 
12.  Indemnity
 
12.1  The provisions of this clause 12 shall only take effect once Completion
has occurred. All adjustments and reimbursements made and the ascertainment of
all Obligations and Benefits under this clause 12 will be calculated using the
Accruals Basis of Accounting.
 
12.2  Kerr-McGee shall be liable for all Obligations, and shall be entitled to
all Benefits, in each case which accrue in or relate to any period before the
Effective Date.
 
12.3  The Buyer shall be liable for all Obligations, and shall be entitled to
all Benefits, in each case which accrue in or relate to any period on or after
the Effective Date.
 
12.4  Subject to clauses 12.9, 12.12 and 12.13, save to the extent the same
falls to be taken into account in the Net Adjustment Amount and subject to
clauses 5, 6, 10 and 14:
 

(a)  
if any Obligations are incurred by Kerr-McGee or any of its Connected Persons in
respect of any period on or after the Effective Date, the Buyer shall reimburse
and indemnify Kerr-McGee and its Connected Persons in respect thereof;

 
 
21

--------------------------------------------------------------------------------

 

(b)  
if any Obligations are incurred by the Buyer or any of its Connected Persons in
respect of any period prior to the Effective Date, Kerr-McGee shall (subject to
paragraph 3.7 of Schedule 8) reimburse and indemnify the Buyer and its Connected
Persons in respect thereof;

 

(c)  
if any Benefits accrue to Kerr-McGee or any of its Connected Persons in respect
of any period on or after the Effective Date, Kerr-McGee shall (subject to
paragraph 3.6 of Schedule 8) account to and reimburse the Buyer and its
Connected Persons in respect thereof; and

 

(d)  
if any Benefits accrue to the Buyer or any of its Connected Persons in respect
of any period prior to the Effective Date, the Buyer shall account to and
reimburse Kerr-McGee and its Connected Persons in respect thereof.

 
12.5  Any amount to be paid or reimbursed in accordance with clause 12.4 or any
other provision of this clause 12 shall: (i) in the case of those amounts that
arise prior to the Completion Date, be paid or reimbursed on Completion; and
(ii) in the case of those amounts that arise on or after the Completion Date be
paid or reimbursed within ten (10) Business Days of receipt thereof (or, in the
case of Obligations, within ten (10) Business Days of receipt of notification
from the Party which has incurred such Obligations) in each case, to
Kerr-McGee’s Account or the Buyer’s Account (as the case may be). Without
prejudice to the generality of the foregoing, each Party undertakes to provide
written advice to the other Party of any event giving rise to an adjustment
under this clause 12 within fifteen (15) Business Days of becoming aware of such
an event. Such advice will include a copy of such documentary evidence as is
reasonably necessary to enable the other Party to verify the adjustment.
 
12.6  For the avoidance of doubt and notwithstanding the foregoing provisions of
this clause 12, the Buyer shall at its cost and expense perform and shall be
responsible for decommissioning, abandonment, removing and making safe all
plant, equipment and machinery, wells and other installations (including
offshore installations, pipelines and submarine pipelines) and facilities
relating to operations under any of the Licences or under each and any Operating
Agreement or other Asset Document to the extent that such obligations are
attributable to the Assets whether under or pursuant to any of the Asset
Documents or under statutory obligation, common law, international law,
international convention or any other obligation. The Buyer covenants that it
shall indemnify and hold Kerr-McGee and its Connected Persons harmless against
any and all Losses and Expenses which Kerr-McGee or any of its Connected Persons
may incur arising out of or in connection with the Decommissioning Liabilities
regardless of whensoever such Decommissioning Liabilities may arise or may have
arisen, regardless of whosoever is or was a licensee under the relevant Licence
or a party to the relevant Operating Agreement or owned or leased the relevant
property and regardless of whether such Losses and Expenses arise as a
consequence of negligence on the part of Kerr-McGee or any of its Connected
Persons or any other person provided that for the avoidance of doubt the Buyer
shall not be required to reimburse Kerr-McGee for amounts actually expended by
Kerr-McGee prior to the Effective Date in respect of Decommissioning
Liabilities.
 
 
22

--------------------------------------------------------------------------------

 
12.7  The Buyer is hereby notified that detectable amounts of hazardous
substances (including chemicals known to cause cancer, birth defects, and
reproductive harm or any other harm) may be found in, on, or around the Assets.
In addition, the Buyer acknowledges that some oil field production equipment may
contain naturally occurring radioactive material (NORM), asbestos and/or other
hazardous substances. In this regard, the Buyer expressly understands that NORM
and other hazardous substances may affix or attach itself to the inside of
wells, materials and equipment as scale or in other forms, and that wells,
materials and equipment located on the Assets may contain NORM and other
hazardous substances and that materials containing NORM and other hazardous
substances may be buried or have been otherwise disposed of on or under the
Assets. The Buyer also expressly understands that special procedures may be
required for the removal and disposal of NORM, asbestos and other hazardous
substances from the Assets where it may be found, and that the Buyer assumes all
liability and responsibility for such activities when and if performed after the
Effective Date.
 
12.8  Notwithstanding the other provisions of this clause 12, the Buyer
covenants that it shall indemnify and hold Kerr-McGee and its Connected Persons
harmless against any Losses and Expenses which Kerr-McGee or any of its
Connected Persons may incur arising out of or in connection with the
Environmental Liabilities regardless of whensoever such Environmental
Liabilities may arise or may have arisen, regardless of whosoever is or was a
licensee under the relevant Licence or a party to the relevant Operating
Agreement or owned or leased the relevant property.
 
12.9  Upon Kerr-McGee’s request from time to time, the Buyer will support any
application by Kerr-McGee to obtain from the relevant authorities an irrevocable
release of Kerr-McGee from its obligations and liabilities under the Petroleum
Act 1998 or other relevant statute, regulations, order from any competent
authority or guidelines and all notices and regulations served and issued
pursuant thereto, insofar as the same relate to the Assets. Without prejudice to
the foregoing, if, following the Completion Date, the Secretary of State
requests that Kerr-McGee prepares and implements a programme or requirement for
or in respect of any part of the Decommissioning Liabilities, whether pursuant
to the terms of the Petroleum Act 1998 or other relevant statute, regulations,
order from any competent authority or guidelines, Kerr-McGee shall do so in
accordance with the requirements of the Petroleum Act 1998 or other relevant
statute, regulation, order or guidelines, as the case may be, and all other
relevant statutes, regulations, orders and guidelines and the indemnities in
clause 12.6 and 12.8 shall extend to all Losses and Expenses incurred by or on
behalf of Kerr-McGee in the preparation and implementation of such programme.
 
 
23

--------------------------------------------------------------------------------

 
12.10  Without prejudice to the provisions of clauses 12.2, 12.3 and 12.4, any
Benefits or Obligations (including the cost of any audit) accruing in respect of
the Assets in the form of amounts receivable or payable resulting from an audit
pursuant to a Operating Agreement or from any other subsequent adjustment in
relation to the operation of, and expenditure attributable to, the Assets in the
period prior to the Effective Date shall accrue to Kerr-McGee and any such
Benefits or Obligations attributable to the Assets in the period from and after
the Effective Date shall accrue to the Buyer. Where any such audit takes place
after the Completion Date, the Buyer shall promptly notify Kerr Mc Gee thereof
and shall be obliged to take account of Kerr-McGee’s reasonable representations
in connection with such audit and to notify Kerr-McGee of any audit adjustment
as soon as practicable after the results of such audit are known. If, as a
result of any audit adjustment or otherwise, either Kerr-McGee or the Buyer is,
on the principles set out in clauses 12.2, 12.3 and 12.4, so liable to pay any
amount to the other, then, to the extent that the same has not been taken into
account or falls to be taken into account in the Net Adjustment Amount, or the
amount has not otherwise been paid in accordance with clause 12.4, such amount
shall be paid to Kerr-McGee’s Account or the Buyer’s Account (as appropriate)
within thirty (30) Business Days after the amount receivable or payable as a
result of such an audit or other subsequent adjustment has been taken into
account by the relevant Operator in the Operator’s billing statement.
 
12.11  The Buyer and Kerr-McGee shall use all reasonable endeavours to procure
the unconditional and irrevocable release of Kerr-McGee and its Affiliates from
all guarantees and indemnities to which Kerr-McGee or any of its Affiliates is a
party (the Kerr-McGee Guarantees) given in the ordinary course of business
related to the operations of the Assets. The Buyer covenants that it shall
indemnify and hold Kerr-McGee and its Affiliates harmless against all Losses and
Expenses which Kerr-McGee or any of its Affiliates may incur arising out of or
in connection with any of the Kerr-McGee Guarantees which have not been
discharged on or before Completion, in respect of Losses or Expenses incurred in
respect of the period after the Effective Date.
 
12.12  Paragraphs 7, 8, 9, 10, 11, 12, 13, and 15 of Schedule 3 (Limitations on
Liabilities) shall apply to any Claim made under this Clause 12.
 
12.13  Notwithstanding anything herein provided to the contrary, Kerr-McGee and
the Buyer do hereby covenant and agree that the recovery by either Party hereto
of any damages suffered or incurred by it as a result of any breach by the other
party of any of its covenants, agreements, representations, guaranties,
warranties, indemnities, disclaimers, waivers or continuing obligations under
this Agreement shall be limited to the actual damages suffered or incurred by
the non-breaching party as a result of such breach, and in no event shall such
recovery include any indirect, consequential, exemplary or punitive damages.
 
12.14  If final judgement which is not capable of being appealed by Kerr-McGee
is obtained against Kerr-McGee as a result of the breach of a Kerr-McGee
Warranty and such judgement provides for the payment of damages to the Buyer by
Kerr-McGee, Kerr-McGee may not claim to be indemnified by the Buyer against the
cost of paying such damages to the Buyer provided that
 

(a)  
notwithstanding this clause 12.14 Kerr-McGee shall at all times and in all
circumstances be able to claim indemnity from the Buyer pursuant to Clause 12.6;
and

 
 
24

--------------------------------------------------------------------------------

 

(b)  
except as expressly provided in this Clause 12.14 nothing in this Agreement
shall operate to limit the right of Kerr-McGee to be indemnified by the Buyer;
and

 

(c)  
if Kerr-McGee agrees to pay a sum claimed by the Buyer in respect of a
Kerr-McGee Warranty Claim then Kerr-McGee agrees not to claim an indemnity from
the Buyer under this Agreement in relation thereto.

 
13.  Interest on Late Payment
 
Where, in this Agreement, any date is specified as being the due date for
payment and payment is not made on that date, simple interest calculated on the
basis of a 360 day year shall be paid on the amount outstanding on a daily basis
(after as well as before any judgement) from the start of the due date to the
end of the day preceding the date of actual payment at the rate of three per
cent (3%) per annum above the Reference Interest Rate.
 
14.  Costs
 
Except as otherwise provided herein, the Parties shall pay their own costs and
expenses in connection with this Agreement and the documents executed pursuant
hereto.
 
15.  Confidentiality
 
15.1  This Agreement and its terms shall be held confidential by the Parties and
shall not be divulged in any way to any third party by one Party without the
prior written approval of the other Party; provided that any Party may, without
such approval, disclose such terms to:
 

(a)  
any Affiliate of it provided the disclosing Party procures that such Affiliate
maintains such terms confidential; or

 

(b)  
any outside professional consultants or other professional advisers consulted in
connection with the terms of this Agreement, provided the disclosing Party
obtains a similar undertaking of confidentiality (but excluding this proviso)
from such consultants or professional advisers; or

 

(c)  
any bank or financial institution from whom such Party is seeking or obtaining
finance, provided the disclosing Party obtains a similar undertaking of
confidentiality (but excluding this proviso) from such bank or institution; or

 

(d)  
the extent required by any applicable laws, the Licences, or the requirements of
any recognised stock exchange in compliance with its rules and regulations; or

 

(e)  
any independent public accountants; or

 

(f)  
any Government agency lawfully compelling the disclosure of such terms; or

 

(g)  
any Court of competent jurisdiction acting in pursuance of its powers; or

 
 
25

--------------------------------------------------------------------------------

 

(h)  
to any person seeking to purchase the Assets from the Buyer; or

 

(i)  
the extent that the terms of this Agreement become public knowledge or for any
other reason ceases to be confidential otherwise than through breach of this
undertaking.

 
15.2  The Buyer acknowledges that any information provided to it in connection
with this Agreement is subject to the terms of the confidentiality agreement
dated 15th June 2005 signed between the Buyer and Kerr-McGee (the
Confidentiality Agreement).
 
16.  Announcements
 
No Party shall make a public announcement or statement regarding the execution,
existence or terms of this Agreement without the prior agreement of the other
Party, such agreement not to be unreasonably withheld or delayed; provided,
however, that any such Party may make such public disclosure it believes in good
faith is required by applicable law including the rules and regulations of any
applicable stock exchange or governmental or regulatory authority (in which case
the disclosing Party shall use its reasonable endeavours to advise the other
Parties prior to making such disclosure).
 
17.  Miscellaneous
 
17.1  The sole remedy of the Buyer for any breach of any of the Warranties or
any other breach of this Agreement by Kerr-McGee or any member of Kerr-McGee
Group shall be an action for damages. The Buyer shall not be entitled to rescind
or terminate this Agreement in any circumstances whatsoever (whether before or
after Completion), other than pursuant to any such rights which arise in respect
of fraud or fraudulent misrepresentation or which arise under clause 2.5 or
clause 5.9.
 
17.2  Except insofar as any term or provision of this Agreement is satisfied on
Completion, this Agreement shall remain in full force and effect after
Completion.
 
17.3  No waiver by any Party of any breach of a provision of this Agreement
shall be binding unless made expressly in writing. Any such waiver shall relate
only to the breach to which it expressly relates and shall not apply to any
subsequent or other breach.
 
17.4  All payments to be made under this Agreement shall be made in United
States Dollars unless otherwise agreed between the Parties and shall be paid in
cash in immediately cleared funds directly to Kerr-McGee’s Account or the
Buyer’s Account (as appropriate) by bank transfer unless otherwise agreed
between the Parties. All payments made or received in currencies other than
United States Dollars shall be converted into United States Dollars at the
Exchange Rate.
 
17.5  To the extent that there is an inconsistency between this Agreement and
any of the Completion Documents, this Agreement shall prevail as between the
Parties.
 
 
26

--------------------------------------------------------------------------------

 
17.6  Unless expressly stated herein, no term in this Agreement is intended to
be enforceable by third parties under the Contracts (Rights of Third Parties)
Act 1999 and, where an obligation is expressly stated to be enforceable by a
third party, the consent of that third party will not be required to rescind or
vary the relevant term. Connected Persons shall have the right to enforce the
terms of clause 18 under such Act.
 
17.7  No Party shall have the right to assign, transfer or otherwise dispose of
its rights and obligations under this Agreement without the consent of the other
Party, which consent shall not be unreasonably withheld or delayed; save that
each of Kerr-McGee and the Buyer shall have the right to assign, transfer or
otherwise dispose of its rights under this Agreement to any of their Affiliates
without the consent of the other.
 
17.8  This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties.
 
17.9  Nothing in this Agreement shall be read or construed as excluding any
liability or remedy in respect of fraud.
 
18.  Entire Agreement
 
18.1  The Transaction Documents set out the entire agreement and understanding
between the Parties. The Transaction Documents supersedes all prior agreements,
understandings or arrangements (whether oral or written) relating to the sale
and purchase of the Assets which shall cease to have any further force or
effect. It is agreed that:
 

(a)  
neither Party has entered into the Transaction Documents in reliance upon, nor
shall any party have any claim or remedy in respect of, any statement,
representation, warranty, undertaking, assurance, collateral contract or other
provision made by or on behalf of the other Party (or any of its Connected
Persons) which is not expressly set out in this Agreement;

 

(b)  
all terms and conditions which are implied under the Sale of Goods Act in a
contract of sale of goods to which that Act applies are expressly excluded from
the sale and purchase under this agreement, except that this clause shall not
exclude any liability under section 12 of the Sale of Goods Act;

 

(c)  
the only right or remedy of a Party in relation to any statement,
representation, warranty, undertaking, assurance, collateral contract or other
provision set out in this Agreement shall be for breach of this Agreement; and

 

(d)  
except for any liability which a Party (or any of its Connected Persons) has
under or in respect of any breach of this Agreement, no Party (or any of its
Connected Persons) shall owe any duty of care or have any liability in tort or
otherwise to any other party (or its respective Connected Persons) in respect
of, arising out of, or in any way relating to the proposed transaction,

 
provided that this clause shall not exclude any liability for (or remedy in
respect of) fraud or fraudulent misrepresentation.
 
 
27

--------------------------------------------------------------------------------

 
18.2  The agreements and undertakings in this clause 18 are given by each Party
on its own behalf and as agent for each of its Connected Persons. Each Party
acknowledges that the other Party gives such agreements and undertakings as
agent with the full knowledge and authority of each of its respective Connected
Persons.
 
19.  Further Assurance
 
19.1  Kerr-McGee shall, from time to time on being required to do so by the
Buyer, promptly and at the cost and expense of Kerr-McGee do or procure the
doing of all such acts and execute or procure the execution of all such
documents in a form satisfactory to the Buyer as the Buyer may reasonably
consider necessary for giving full effect to this Agreement (or to such parts of
it as remain operative after termination) and securing to the Buyer the full
benefit of the rights, powers and remedies conferred by Kerr-McGee in this
Agreement.
 
19.2  The Buyer shall, from time to time on being required to do so by
Kerr-McGee, promptly and at the cost and expense of the Buyer do or procure the
doing of all such acts and execute or procure the execution of all such
documents in a form satisfactory to Kerr-McGee as Kerr-McGee may reasonably
consider necessary for giving full effect to this Agreement (or to such parts of
it as remain operative after termination) and securing to Kerr-McGee the full
benefit of the rights, powers and remedies conferred by the Buyer in this
Agreement.
 
20.  Notices
 
20.1  Any notice pursuant to this Agreement may be given by facsimile
transmission (promptly followed by a hard copy delivered in accordance with this
clause 20.1) or letter delivered to the Party to be served at the address stated
in clause 20.3 or such other address as may be given for the purposes of this
Agreement by written notice to the other Party.
 
20.2  A notice given by facsimile transmission shall be deemed to be served on
the first Business Day following the date of dispatch but a notice sent by post
or delivered personally shall not be deemed to be delivered until received. A
notice sent by email shall be for information only and shall not be deemed to be
served until served by facsimile transmission or letter in accordance with
clause 20.1.
 
20.3  The respective addresses for service are:
 
Kerr-McGee:
Ninian House
 
Crawpeel Road
 
Altens
 
Aberdeen
 
AB12 3LG
 
Fax: 01224 242116
 
Email:
 
For the attention of the Legal Director

 
 
28

--------------------------------------------------------------------------------

 

 
With a copy to:
 
P.O. Box 25861, MT 29
 
123 Robert S. Kerr Ave.
 
Oklahoma City, OK, USA 73125\
 
Fax: (405) 270 3649
 
Email:
 
For the attention of Kerr-McGee Corporation’s General
 
Counsel
   
The Buyer:
     
Centrica Resources Limited:
Millstream
 
Maidenhead Road
 
Windsor
 
Berkshire SL4 5GD
 
Fax: +44 1753 494602
 
For the attention of General Counsel and Company
 
Secretary



 
21.  Governing Law and Jurisdiction
 
21.1  This Agreement and the legal relationships established by or otherwise
arising in connection with this Agreement shall be governed by, and interpreted
in accordance with, English law.
 
21.2  Each of the Parties agrees that the courts of England are to have
exclusive jurisdiction to settle any disputes (including claims for set off and
counterclaims) which may arise in connection with the creation, validity,
effect, interpretation or performance of, or the legal relationships established
by, this Agreement or otherwise arising in connection with this Agreement, and
for such purposes irrevocably submit to the jurisdiction of the English courts.
 
21.3  Each Party irrevocably waives any objections to the jurisdiction of any
court referred to in this clause.
 
21.4  Each Party irrevocably agrees that a judgment or order of any court
referred to in this clause in connection with this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.
 
In witness whereof this Agreement has been duly executed on the day and year
first above written.
 


 
SIGNED for and on behalf of 
 
Kerr-McGee Oil (U.K.) Limited
 
TERENCE JUPP
__________________________________
 
 
29

--------------------------------------------------------------------------------

 
 
SIGNED for and on behalf of 
 
Centrica Resources Limited  
 
ANTHONY C. HENSHAW
_______________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30
 
 
 
 